Mr. Justice Boggs delivebed the opinion of the Coubt. . The real controversy presented by this record is as to the true construction of the will of Henry Kent, deceased. The contention of the appellee is that the fourth clause of the will gives to the wife, Haney C., as her absolute and sole property, one-half of the property of the testator, and all the rents, issues and profits accruing from the farm during the lifetime of the wife, and that a limitation of either personal or real property, after an absolute gift, is repugnant to the first gift and void. Hence, the argument is that the subsequent provisions of the will, directing the dispositions of such portions of the subject-matter of the gift as the wife should not dispose of during her life, are to be deemed inoperative and of no force or effect. We concede that numerous authorities supporting that view are to be found, in fact, many are cited by counsel for appellee, but we think that the trend of more modern adjudications is not in harmony with it. The question now of first importance in the. construction of a will is, what was the intention of the testator. All mere rules of construction are/egarded as having been, devised for the sole purpose of aiding the court to ar rive at a correct solution of that question. This intention is to be ascertained from the whole will and all of its parts taken together, from a full view and consideration of everything within the “ four corners ” of the instrument. Every clause and provision is, if possible, to be given effect and operation according to the wish of the testator. The tendency of American decisions is to reconcile every apparent repugnancy, so much so, that Mr. Redfield, in his work on Wills (p. 453), was moved to declare “ that it is now becoming very uncommon with us to hear a court declare a will, or any of its provisions, wholly inoperative by reason of repugnancy or uncertainty.” The rejection of a clause in a will was denominated in Jenks v. Jackson, 127 Ill. 341, “A desperate remedy to be resorted to only in case of necessity.” The primary consideration, it was said in Walker v. Pritchard, 121 Ill. 221, “is the ascertainment of the intention of the testator, and it is wholly immaterial in what part of the will the words are found which indicate such intention.” While the appellee may well insist that the 4th clause of the will, if considered independently of all others, vested absolute property and ownership in the wife, still a careful consideration of the whole will and of each provision, discloses very unmistakably that such was not the intention of the testator, but that he had in view a different disposition of so much of the property given to the wife as she might not use, consume or dispose of during her lifetime. . This purpose he attempted to carry out by the different provisions of his will, and we think there is no inflexible rule which operates to render his effort nugatory. The rule, as we think it ought to be, and believe it now to be, is, that though a will in its first clause may by its express terms so devise or bequeath real or personal property that the devisee or donee would be vested with the fee or absolute ownership if the clause alone be considered, yet if it appears from subsequent clauses of the will that the unmistakable intention of the testator was to vest such donee or devisee with an estate for life only, with power to dispose of or convey the property, and with remainder over to specific legatees, the latter clauses are not to be declared inoperative, but are to be considered as modifying the former, and as qualifying and reducing the fee that is apparently donated to an estate for life, with power of disposal. This view is supported, as we think, by Hamlin v. U. S. Express Co., 107 Ill. 443; Walker v. Pritchard, 141 Ill. 221; Siddons v. Cockrell, 131 Ill. 653. Therefore it is our opinion that Haney Kent, by the will in question, took only a life estate in the personal property bequeathed to her, and in the rents collected from the farm with power of disposal. Hor do we think the- sale made of the personal property by the executors with the consent of Mrs. Kent is to be deemed a disposition of the property by her. Personal property could not well be held and enjoyed in common by the widow and the executors. The sale was made, no doubt, out of convenience or from the necessities of the case, and not with the view upon the part of Mrs. Kent of disposing of the property in the sense in which she had the right to dispose of it under the will. It is clear that she did not so regard the sale, for she made no distinction between the funds procured by the sale and funds accruing from rents of the farm, but suffered them to be mingled together, and all must, we think; be regarded as alike remaining undisposed of within the meaning of the will. Mrs. Kent received from the executors the sum of $153.40, balance of her awardas wido wunder the statute. She was entitled to this independent of the will, and it became her sole, separate and absolute property. She, however, made no distinction between it and the other moneys, in which she had but a qualified interest. All, with her knowledge and acquiescence, was mingled together and became indistinguishable. She drew from the intermingled fund indiscriminately, and evidently had no intent to preserve intact that which she owned absolutely. It is beyond the power of a court now to separate it, or to say that she did not use it during her lifetime, as she used a much greater amount from the fund. It follows from what has been said that in our opinion the judgment of the Circuit Court can not be maintained. .It is therefore reversed, and the cause will not be remanded.